 1

 2

 3

 4

 5

 6
                                UNITED STATES DISTRICT COURT
 7                             WESTERN DISTRICT OF WASHINGTON
                                         AT SEATTLE
 8

 9
      INGE T. ANDERSON

10
                           Plaintiff,
                                                             NO. C17-891RSL
11
                    vs.
                                                             ORDER APPOINTING UNITED
12
      SCOTT ALAN ANDERSON,                                   STATES MAGISTRATE JUDGE
                                                             MICHELLE L. PETERSON AS
13
                           Defendant.                        SETTLEMENT JUDGE

14

15          The Court has appointed United States Magistrate Judge Michelle L. Peterson to act as

16   settlement judge in this matter. Judge Peterson’s In-Court Deputy, Tim Farrell, will contact the

17   parties to schedule the conference.

18

19                 DATED this 1st day of May, 2019.

20

21

22                                            A
                                              Robert S. Lasnik
23
                                              United States District Judge
24

25

26

27
     ORDER APPOINTING UNITED STATES MAGISTRATE JUDGE MICHELLE L. PETERSON AS
28   SETTLEMENT JUDGE- 1
